DETAILED ACTION
Status of Application
Claims 1-6 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 5/10/2019. It is noted, however, that applicant has filed a certified copy of the JP2019-090089 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (a) “a destination setting unit configured to set a destination…”, (b) “a charging equipment retrieving unit configured to retrieve….”, and (c) “a route providing unit configure dot change a route…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	(a) is part of CPU 11C per [0057] and the special programming is disclosed in [0071];	(b) is part of CPU 11C per [0057] and the special programming is disclosed in [0072];	(c) is part of CPU 11C per [0057] and the special programming is disclosed in [0076].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The dependent claims recite a second, third, and fourth route providing units, respectively; however, they are silent as to having the rest of the providing units. Therefore, it is unclear, for example, if there is an implied second route providing units in Claims 4-5. In other words, the scope is unclear because it is unclear if only a, for example, fourth unit is recited that that implies there are other units. Each independent claim is interpreted as only requiring one of the units.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s):
	(a) a destination setting unit configured to set a destination of a motor-driven vehicle based on an input operation of a user of the motor-driven vehicle;	(b) a charging equipment retrieving unit configured to retrieve whether there is charging equipment by which the motor-driven vehicle is able to be charged at the destination ; and 	(c) a route providing unit configured to change a route on which the motor-driven vehicle moves to the destination depending on whether there is charging equipment at the destination and to provide the route to the user of the motor-driven vehicle
	Limitation (a), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “destination setting unit” (i.e. a generic CPU). That is, other than reciting “destination setting unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “destination setting unit” language, step a) may be a driver mentally deciding to which destination to drive, for example, the user’s brother’s house. Similarly, limitation (b), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “charging equipment retrieving unit” (i.e. a generic CPU). That is, other than reciting “charging equipment retrieving unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “charging equipment retrieving unit” language, step b) may be a driver mentally retrieving (with or without the aid of pen and paper) whether there is a charging station at, for example, the user’s brother’s house. Similarly, limitation (c), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “charging equipment retrieving unit” (i.e. a generic CPU). That is, other than reciting “route providing unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “route providing unit” language, step c) may be a driver mentally deciding/determining (with or without the aid of pen and paper) a change to the route based on there not being a charging station at the user’s brother’s house and changing the route such that it takes the user to a charging station known to be in the vicinity of the user’s brother’s house. 
	The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements drawn to a generic CPU (see previous paragraph) – i.e. using a generic computer to perform steps a)-c). The computer is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. 

Claim(s) 2-5 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.		Claims 2-5 are drawn to specifying the criteria by which the routes are selected, all of which are capable of being held and decided in a human mind. The claims do not recite any additional elements.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a program which is not one of the four statutory categories.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2013/0345976 A1).

As per Claim 1, Li et al. discloses an information providing device comprising:   US20130345976	a destination setting unit configured to set a destination of a motor-driven vehicle based on an input operation of a user of the motor-driven vehicle ([0028]); 	a charging equipment retrieving unit configured to retrieve whether there is charging equipment by which the motor-driven vehicle is able to be charged at the destination ([0029]); and 	a route providing unit configured to change a route on which the motor-driven vehicle moves to the destination depending on whether there is charging equipment at the destination and to provide the route to the user of the motor-driven vehicle ([0030-0031]).
Regarding Claim(s) 6: all limitations as recited have been analyzed with respect to Claim(s) 1, respectively. Claim(s) 6 pertain(s) to an program performing the function of the device of Claim(s) 1. Claim(s) 6 do/does not teach or define any new limitations beyond Claim(s) 1, therefore is/are rejected under the same rationale.

As per Claim 2, Li et al. discloses the information providing device according to claim 1, wherein the route providing unit includes a first route providing unit configured to select a route in which a moving distance of the motor-driven vehicle to the destination is the shortest out of a plurality of routes and to provide the selected route when there is charging equipment at the destination ([0024] Shortest route is selected as an optimal route).

As per Claim 3, Li et al. discloses the information providing device according to claim 1, wherein the route providing unit includes a second route providing unit configured to select a route in which a moving time of the motor-driven vehicle to the destination is the shortest out of a plurality of routes and to provide the selected route when there is charging equipment at the destination ([0024] Fastest route is selected as an optimal route).

As per Claim 4, Li et al. discloses the information providing device according to claim 1, wherein the route providing unit includes a third route providing unit configured to select a route including a place in which the charging equipment closest to the destination is provided out of a plurality of routes in which a moving distance of the motor-driven vehicle to the destination is longer than the moving distance of the motor-driven vehicle to the destination when there is charging equipment at the destination and to provide the selected route when there is no charging equipment at the destination (Fig. 5; [0070-0073]).

As per Claim 5, Li et al. discloses the information providing device according to claim 1, wherein the route providing unit includes a fourth route providing unit configured to select a route including a place in which the charging equipment closest to the destination is provided out of a plurality of routes in which an arrival time of the motor-driven vehicle at the destination is later than the arrival time of the motor-driven vehicle at the destination when there is charging equipment at the destination and to provide the selected route when there is no charging equipment at the destination (Fig. 5; [0070-0073]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619